DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/934664, hereinafter referred to as App’664.
Regarding claim 1 of instant application, claim 1 of App’664 teaches a non-pyrotechnic aerial display system comprising:
a head portion comprising a front portion, a rear portion, and a central axis extending from the front portion to the rear portion, a plurality of channels in an outer surface of the head portion, the plurality of channels extending from the front portion to the rear portion, the head portion having a maximum width less than the inner diameter of the barrel (see lines 8-14 of claim 1 of App’664);
a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, and a trailing 
a first rotation axis collinear with the central axis, the first rotation axis intersecting a center of gravity of the apparatus, wherein the apparatus rotates about the first rotation axis during an ascent stage of flight (see lines 21-25 of claim 1 of App’664); and
a second rotation axis that is nonparallel to the first rotation axis and intersects the center of gravity, wherein the apparatus rotates about the second rotation axis during a descent stage of flight (see lines 26-29 of claim 1 of App’664).
	Claim 2 of the instant application corresponds to claim 2 of App’664.
	Claim 3 of the instant application corresponds to claim 3 of App’664.
	Claim 4 of the instant application corresponds to claim 4 of App’664. 
Claim 5 of the instant application corresponds to claim 5 of App’664.
Claim 6 of the instant application corresponds to claim 6 of App’664.
Claim 7 of the instant application corresponds to claim 7 of App’664.
 	Regarding claim 8 of the instant application, Claim 8  of App’664 teaches a non-pyrotechnic aerial display system comprising: 
a head portion comprising a front portion, a rear portion, a plurality of channels in an outer surface of the head portion, the channels extending from the front portion toward the rear portion; (see lines 7-12 of claim 8 of App’664); 
and a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, a trailing 
Claim 9 of the instant application corresponds to claim 9 of App’664.
Claim 10 of the instant application corresponds to claim 10 of App’664.
Claim 11 of the instant application corresponds to claim 2 of App’664.
Claim 12 of the instant application corresponds to claim 2 of App’664.
Claim 13 of the instant application corresponds to claim 2 of App’664.
Regarding claim 14 of the instant application, Claim 14 of App’664 teaches a non-pyrotechnic aerial display system comprising: 
a head portion comprising a front portion and a rear portion, the front portion comprising a hemispherical nose, the head portion having a maximum width less than the inner diameter of the barrel (see lines 8-11of claim 14 of App’664); 
and a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, a trailing edge, an airfoil extending along the leading edge, and a counterweight located in a rear quarter of the apparatus, the wing portion having a maximum width less than the inner diameter of the barrel (see lines 12-18 of claim 14 of App’664).
Claim 15 of the instant application corresponds to claim 15 of App’664.
Claim 16 of the instant application corresponds to claim 16 of App’664.
Claim 17 of the instant application corresponds to claim 17 of App’664.
Claim 18 of the instant application corresponds to claim 18 of App’664.
Claim 19 of the instant application corresponds to claim 19 of App’664.
Claim 20 of the instant application corresponds to claim 20 of App’664.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (US 2012/0020050 A1) in view of Litos et al. (US 5,173,069) and Joseph, Jr (US 7,261,037 B2).
Regarding claim 1,  Longo teaches a non-pyrotechnic aerial display apparatus comprising:
a head portion (230; see at least figure 2) comprising a front portion (see front/top portion of 200 in at least figure 2), a rear portion (bottom portion of 200 in at least figure 2), and a central axis (see axis 28 in at least figure 1A) extending from the front portion to the rear portion (top portion and bottom portion of 200), a plurality of channels (openings between 212 and 214; see at least figure 2) in an outer surface of the head portion (230), the plurality of channels (openings between 212 and 214; see at least figure 2) extending from the front portion to the rear portion (top and bottom portion of 200), 
Longo does not explicitly teach a first rotation axis collinear with the central axis, the first rotation axis intersecting a center of gravity of the apparatus, wherein the apparatus rotates about the first rotation axis during an ascent stage of flight; and

Litos et al. teach an autorotation flyer comprising a counterweight (see at least claim 5 of Litos et al.) placing a center of graving toward the root end of the flyer and wherein the flyer rotates at different angles (see column 4, lines 1-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to rotate at a first and second rotation axis as taught by Litos et al. to achieve optimum performance of the apparatus.
Longo modified by Litos et al. does not explicitly teach a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, and a trailing edge, the wing portion having a maximum width that is less than the inner diameter of the barrel.
Joseph, Jr. teaches a pyrotechnic apparatus comprising a wing portion (50b; in at least figure 4) comprising a top, bottom surface, a leading and trailing edge and the wing portion having a maximum width that is less than the inner diameter of the barrel (see at least figure 4 where 50b have a maximum width less than the inner diameter of 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a wing portion as taught by Joseph, Jr as an alternative design choice to achieve optimum performance of the apparatus.
Regarding claim 3, Longo modified by Litos et al. and Joseph, Jr. teaches the non-pyrotechnic aerial display system of claim 1, and Joseph, Jr. teaches the apparatus further comprising a plurality of vanes (52a, 52b, and 52c; see at least figure 5) extending from the front portion to the rear portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a plurality of vanes as taught by Joseph, Jr. as an alternative design choice.
Regarding claim 4, Longo modified by Litos et al. and Joseph, Jr. teaches the non-pyrotechnic aerial display system of claim 1, and Joseph, Jr. teaches the apparatus further comprising a plurality of vanes (52a, 52b, and 52c; see at least figure 5) extending from the front portion to the rear portion, each vane (52a, 52b, and 52c; see at least figure 5) having a first portion with a first centerline, a second portion with a second centerline, the first and second centerlines forming an angle greater than ninety degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a plurality of vanes as taught by Joseph, Jr. as an alternative design choice.
Regarding claim 5, Longo modified by Litos et al. and Joseph, Jr. teach the non-pyrotechnic aerial display system of claim 1, and Litos et al. further teaches the apparatus further comprising a counterweight located in a rear quarter of the apparatus (see claim 5 of Litos et al. and abstract of Litos et al.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a counterweight as 
Regarding claim 6, Longo modified by Litos et al. and Joseph, Jr. teaches the non-pyrotechnic aerial display system of claim 1, and Litos et al. further teach wherein the center of gravity is located in a front quarter of the apparatus (see column 2,lines 40-60 where center of gravity is located behind a leading edge). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to have the center of gravity located in a front quarter of the apparatus as an alternative design choice to achieve optimum performance of the apparatus(see column 2, lines 40-60 of Litos et al.).
Regarding claim 7, Longo modified by Litos et al. and Joseph, Jr. teaches the non-pyrotechnic aerial display system of claim 1, and Longo further teaches the apparatus further comprising a forward-facing light (12, 14; see at least figure 1B) in the front portion of the head portion and a rearward-facing light in the rear portion of the head portion (see top and bottom portions of 200).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Longo (US 2012/0020050 A1) in view of Litos et al. (US 5,173,069) and Joseph, Jr (US 7,261,037 B2) as applied to claim 1 above and further in view of Tippmann, JR et al. (US 2007/0181114 A1).
Regarding claim 2,  Longo modified by Litos et al. and Joseph, Jr. teaches the non-pyrotechnic aerial display system of claim 1, but do not explicitly teach the apparatus further comprising an airfoil along the leading edge.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include an airfoil along the leading edge as taught by Tippman, JR et al. as an alternative design choice and to prevent the escape of components of the apparatus (see paragraph [0064] of Tippman, JR et al.).
Claim 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (US 2012/0020050 A1) in view of Joseph, Jr (US 7,261,037 B2) and Tippmann, JR et al. (US 2007/0181114 A1).
Regarding claim 8, Longo teaches a non-pyrotechnic aerial display apparatus comprising: 
a head portion (230; see at least figure 2) comprising a front portion (see front/top portion of 200 in at least figure 2), a rear portion (bottom portion of 200 in at least figure 2), a plurality of channels (openings between 212 and 214; see at least figure 2) in an outer surface of the head portion (230), the channels (openings between 212 and 214; see at least figure 2) extending from the front portion toward the rear portion (top and bottom portion of 200).
Longo does not explicitly teach a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, 
Joseph, Jr. teaches a pyrotechnic apparatus comprising a wing portion (50b; in at least figure 4) comprising a top, bottom surface, a leading and trailing edge and the wing portion having a maximum width that is less than the inner diameter of the barrel (see at least figure 4 where 50b have a maximum width less than the inner diameter of 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a wing portion as taught by Joseph, Jr. as an alternative design choice to achieve optimum performance of the apparatus.
Longo modified by Joseph Jr. does not explicitly teach an airfoil extending along the leading edge. 
Tippmann, JR et al. teach a projectile launcher comprising a mouth 728 covered with a seal such as foil, to prevent escape of compressed gas from the canister in paragraph [0064] and foil covering the mouth of 728 of canister 702 (see at least paragraph [0065]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include an airfoil along the leading edge as taught by Tippman, JR et al. as an alternative design choice and to prevent the escape of components of the apparatus (see paragraph [0064] of Tippman, JR et al.).
Regarding claim 10, Longo modified by Joseph, Jr. and Tippman, JR et al. teaches the non-pyrotechnic aerial display apparatus of claim 8, and Longo further teaches wherein the leading edge has a first thickness (see at least figure 2 where edge 218 has a thickness) and the trailing edge (208; see at least figure 2) has second thickness less than the first thickness (see at least figure 2).
Regarding claim 11, Longo modified by Joseph, Jr. and Tippman, JR et al. teaches the non-pyrotechnic aerial display apparatus of claim 8, Longo further teaches the head portion (230; see at least figure 2) further comprising a transition region (218; see at least figure 2) between the head portion (230) and the wing portion (bottom portion of 208), the transition region (218) comprising a first contoured surface (top surface of 218) extending from an outer surface of the head portion to the top surface of the wing portion and a second contoured surface (bottom portion of 218) extending from the outer surface of the head portion (230) to the bottom surface of the wing portion (bottom portion of 218).
Regarding claim 12, Longo modified by Joseph, Jr. and Tippmann, JR et al. teach the non-pyrotechnic aerial display apparatus of claim 8,  and Tippmann, JR et al. further comprising: a forward-facing light emitting diode disposed in the front portion of the head portion (600; see at least figures 5 and 6 and paragraph [0060]); and
a battery pocket located within the head portion (see at least paragraph [0053] where batteries are disclosed and at least figures 5 and 6), the battery pocket intersected by a central axis of the head portion, the battery pocket comprising an electrical lead that is electrically connected to the forward-facing light emitting diode (600; see at least paragraph [0060]).
.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (US 2012/0020050 A1) in view of Joseph, Jr (US 7,261,037 B2) and Tippmann, JR et al. (US 2007/0181114 A1) as applied to claim 8 above and further in view of Litos et al. (US 5,173,069).
Regarding claim 9, Longo modified by Joseph Jr. and Tippman, Jr. et al. teaches the non-pyrotechnic aerial display apparatus of claim 8, but do not explicitly teach the apparatus further comprising a counterweight located at or proximate to the rear edge of the wing portion. 
Litos et al. teach an apparatus comprising a counterweight in the root of the apparatus (see claim 5 of Litos et al. and abstract of Litos et al.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a counterweight as taught by Litos et al. to enhance performance and achieve optimum performance of the apparatus (see column 2, lines 40-60 of Litos et al.).
Regarding claim 13, Longo modified by Joseph, Jr. and Tippmann, JR et al. teach the non-pyrotechnic aerial display apparatus of claim 8, but do not teach wherein the apparatus comprises an overall length, a center of gravity, and an intersection 
Litos et al. teach an apparatus having a center of gravity located in a front quarter of the apparatus (see column 2,lines 40-60 where center of gravity is located behind a leading edge). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to have the center of gravity located in a front quarter of the apparatus as an alternative design choice to achieve optimum performance of the apparatus(see column 2, lines 40-60 of Litos et al.).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (US 2012/0020050 A1) in view of Litos et al. (US 5,173,069) and Joseph, Jr (US 7,261,037 B2) and Tippmann, JR et al. (US 2007/0181114 A1).
Regarding claim 14, Longo teaches a non-pyrotechnic aerial display apparatus comprising: 
a head portion (230; see at least figure 2) comprising a front portion (see front/top portion of 200 in at least figure 2) and a rear portion (bottom portion of 200 in at least figure 2), the front portion (see at least figure 2) comprising a hemispherical nose (230; see at least figure 2).
Longo do not explicitly teach a counterweight located in a rear quarter of the apparatus.
Litos et al. teach an apparatus comprising a counterweight in the root of the apparatus (see claim 5 of Litos et al. and abstract of Litos et al.).

Longo modified by Litos et al. does not explicitly teach a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, and a trailing edge.
Joseph, Jr. teaches a pyrotechnic apparatus comprising a wing portion (50b; in at least figure 4) comprising a top, bottom surface, a leading and trailing edge and the wing portion having a maximum width that is less than the inner diameter of the barrel (see at least figure 4 where 50b have a maximum width less than the inner diameter of 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a wing portion as taught by Joseph, Jr. as an alternative design choice to achieve optimum performance of the apparatus.
Longo modified by Litos et al. and Joseph Jr. do not disclose an airfoil extending along the leading edge.
Tippmann, JR et al. teach a projectile launcher comprising a mouth 728 covered with a seal such as foil, to prevent escape of compressed gas from the canister in paragraph [0064] and foil covering the mouth of 728 of canister 702 (see at least paragraph [0065]).

Regarding claim 15, Longo modified by Joseph, Jr., Litos et al. and Tippman, JR et al. teach the non-pyrotechnic aerial display apparatus of claim 14, and Joseph Jr  further teach wherein the wing portion (50b) has a maximum width that is less than or equal to a maximum width of the head portion (40; see at least figure 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a wing portion as taught by Joseph, Jr. as an alternative design choice to achieve optimum performance of the apparatus.
Regarding claim 16, Longo modified by Joseph, Jr., Litos et al. and Tippman, Jr et al. teach the non-pyrotechnic aerial display apparatus of claim 14, and Longo further teaches the apparatus further comprising a plurality of channels(openings between 212 and 214; see at least figure 2)  in an outer surface of the head portion (230), the plurality of channels (openings between 212 and 214; see at least figure 2) extending from the front portion toward the rear portion of the head portion (230), wherein each channel comprises an intake region proximate to the front portion of the head portion (230) and an exhaust region proximate to the rear portion of the head portion (230).
Regarding claim 17, Longo modified by Joseph, Jr., Litos et al. and Tippmann, Jr et al. teach the non-pyrotechnic aerial display apparatus of claim 14, and Litos et al. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a counterweight as taught by Litos et al. to enhance performance and achieve optimum performance of the apparatus (see column 2, lines 40-60 of Litos et al.).
Regarding claim 18, Longo modified by Joseph, Jr., Litos et al. and Tippmann, JR et al. teach the non-pyrotechnic aerial display apparatus of claim 14, and Joseph, Jr. teaches the apparatus further comprising a central axis (CL) separating a leading edge side and a trailing edge side of the wing portion (50b; see at least figure 4) and further comprising a rear edge extending from the leading edge to the trailing edge, wherein the rear edge extends farther rearward on the leading edge side than on the trailing edge side (see at 50b in at least figure 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a central axis separating a wing portion as taught by Joseph, Jr. as an alternative design choice to achieve optimum performance of the apparatus.
	Regarding claim 19, Longo modified by Joseph, Jr., Litos et al. and Tippmann, JR et al. teaches the non-pyrotechnic aerial display apparatus of claim 14, the apparatus further comprising a plurality of channels in an outer surface(openings between 212 and 214; see at least figure 2)  of the head portion (230), the plurality of channels (openings between 212 and 214; see at least figure 2) extending from the 
Regarding claim 20, Longo modified by Joseph, Jr., Litos et al. and Tippmann, JR et al. teaches the non-pyrotechnic aerial display apparatus of claim 14, and Litos et al. further teach the apparatus further comprising a spine extending along the leading edge and from the head portion to the counterweight (see claim 5 of Litos et al. and abstract of Litos et al.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Longo to include a counterweight as taught by Litos et al. to enhance performance and achieve optimum performance of the apparatus (see column 2, lines 40-60 of Litos et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875